DETAILED ACTION
Prosecution History
This application is in response to the application filed on 27 July, 2020.
Claims 1 and 20 are amended by an Examiner’s amendment presented herein.
Claims 1 - 20 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this Examiner’s amendment was given in an interview with Bill Cochran on 7 July, 2022.
The application has been amended as follows: 
In Claim 1 change lines 5 - 7 from: “receive a medical scan of a patient; generate artifact detection data by executing an artifact detection function on the medical scan, wherein the artifact detection data indicates at least one artifact detected in” to: - - receive raw signal data of a medical scan of a patient; generate artifact detection data by executing an artifact detection function on the raw signal data of a data stream of the medical scan received prior to completion of capturing the medical scan, wherein the artifact detection data indicates at least one artifact detected in - - .
In Claim 20 change lines 3 - 5 from: “receiving a medical scan of a patient; generating artifact detection data by executing an artifact detection function on the medical scan, wherein the artifact detection data indicates at least one artifact detected in the medical scan;” to: - - receiving raw signal data of a medical scan of a patient; generating artifact detection data by executing an artifact detection function on the raw signal data of a data stream of the medical scan received prior to completion of capturing the medical scan, wherein the artifact detection data indicates at least one artifact detected in the medical scan; - -.
Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:
The cited prior art of record fails to expressly teach a method and a system for detecting artifacts in a medical scan, where the claims, in combination with other recited features, includes detecting artifacts in raw signal data of a data stream of the medical scan received prior to completion of capturing the medical scan. The prior art discloses artifact detection, but not on a raw data signal as claimed.
The claims recite an abstract mental process – detecting artifacts in a medical scan. However, the amended claims recite detecting artifacts in raw image data, which cannot be performed mentally.
The most remarkable prior art of record is as follows:
Manickam et al: U.S. Publication Number 2020/0089983 A1
Kao: U.S. Patent Number 5,785,042 A
Rao et al: U.S. Publication Number 2016/0350620 A1
Biber: U.S. Publication Number 2014/0073904 A1
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
CONCLUSION
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is 571-270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at 571.272.6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  
Hand delivered replies should be delivered to:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Date: 13 July, 2022